 In theMatter of SAFEWAY STORES, INC., EMPLOYERandRETAILCLERKS' UNION, LOCAL No. 24,PETITIONERCase No. 30-UA-477.-Decided January 28,1949DECISIONANDCERTIFICATION OF RESULTSUpon a petition duly filed pursuant to Section 9 (e) (1) of the Na-tional Labor Relations Act, a union-security election was conductedon September 17, 1948, by the Regional Director for the SeventeenthRegion, among the employees of the Employer's Pueblo, Colorado,stores, in accordance with the provisions of Section 203.67 of theBoard's Rules and Regulations.At the close of the election, the parties were furnished a Tally ofBallots which shows that 32 of the 36 eligible voters cast valid votes,of which 19 were for and 13 against authorizing the Petitioner toenter into an agreement with the Employer requiring membershipin the petitioning union as a condition of continued employment.Four votes were challenged.On September 23, 1948, the Petitioner filed Objections to the Tallyof Ballots and to the results disclosed thereby because the Tally statesthat the required majority of eligible voters havenotcast valid ballotsin favor of the proposition voted upon.After due investigation, theRegional Director issued and duly served upon the parties his Reporton Objections, in which he found that the Objections were withoutmerit and recommended that the Board overrule them and issue aCertificate of Results finding that the required majority have not castballots in favor of authorizing the Petitioner to enter into an agree-ment with the Employer requiring membership in the Union as acondition of continued employment.Thereafter, the Petitioner filedexceptions to the Report on Objections.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1his case to a three-nlau panel consisting of the undersigned BoardMembers. **Houston,Reynolds, andMurdock.81 N L. R B, No. M42959550-vol 81-26387 388DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Petitioner has excepted to the Regional Director's determina-tion that because three-fourths of the eligible voters have not castballots in favor of union-security authorization as required by theColorado Labor Peace Act of 1943,1 the Board may not issue a certifi-cate of authority in this proceeding.Section 6 (1) (c) of the Colorado Labor Peace Act of 1943, providesthat:... an employer shall not be prohibited from entering intoan all-union agreement with the representatives of his employees,in a collective bargaining unit, where three-quarters or more ofhis employees shall have voted affirmatively by secret ballot infavor of such all-union agreement in a referendum conducted bythe Commission.Section 2 (10) defines the term "election" and provides that such elec-tions may be conducted by the Industrial Commission of Colorado, or,unless the context clearly indicates otherwise, by any tribunal havingcompetent jurisdiction or whose jurisdiction has been accepted by theparties.The exceptions of the Petitioner are based upon the argu-ment that where the State law does not absolutely prohibit union-security agreements but allows them subject to regulatory provisionswhich conflict with the Federal Act, the regulatory features of theFederal Act should have precedence over those of the State Act.Wefind merit in this argument.Section 14 (b) of the National Labor Relations Act, as amended,provides:Nothing in this Act shall be construed as authorizing theexecution or application of agreements requiring membership ina labor organization as a condition of employment in any State orTerritory in which such execution or application is prohibited byState or Territorial Law.We have recently construed this Section to mean that Stateprohibitionof union-shop agreements shall be given effect, but not that Stateregulationof such agreements shall be given precedence over nationalregulation.2We conclude, therefore, that inasmuch as the Colorado Statutedoes not prohibit but only regulates union-shop agreements, the na-tional law prevails.Section 8 (a) (3) of the Act, as amended, per-mits the making of union-security agreements "if, following the mostrecent election held as provided in Section 9 (e) the Board shall havecertified that at least a majority of the employees eligible to vote in1Colorado SessionLaws (1943),a 131, Sees 1-28NorthlandGreyhound Lines, Inc.,80 N L R B. 288. SAFEWAY STORES, INC.389such election have voted to authorize such labor organization to makesuch an agreement."The Tally of Ballots shows that a majority ofthe eligible voters in the election held herein voted in favor of theproposition appearing on the ballot.Accordingly, we hereby overrulethe Regiojal Director's recommendations.CERTIFICATION OF RESULTSUpon the basis of the Tally of Ballots, and the entire record in thecase, the Board certifies that :1.A majority of employees eligible to vote in the unit below havevoted to authorize Retail Clerks' Union, Local No. 24, to make anagreement with Safeway Stores, Inc., Pueblo, Colorado, requiringmembership in such labor organization as a condition of employment,in conformity with Section 8 (a) (3) of the Act as amended.2.The appropriate bargaining unit in which the election was con-ducted comprises :All food clerks employed in the Employer's retail stores at Pueblo,Colorado, excluding janitors, parking lot attendants, meat marketemployees, caddyboys, part-time employees who work less than 20hours per week, all office employees, guards, watchmen, professionalemployees, and supervisors as defined in the Act.